Citation Nr: 1412555	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased disability rating for status post fractured L1 vertebral traumatic, lumbar paravertebral myositis, bulging disc, currently rated as 50 percent disabling (low back disability). 

2.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2012, the Board remanded the appeal for additional development.

In several statements of record, the Veteran maintains that his service-connected disability makes it difficult for him to perform his duties at work and activities of daily living.  Therefore, the Board finds that the record has raised a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2013 statement, the Veteran reported, in substance, that his low back disability worsened since his December 2012 VA examination.  Therefore, VA is required to remand the appeal to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO/AMC should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VA Medical Center in San Juan, should be associated with the claims file including the report from the August 2013 low back X-ray the Veteran notified VA about in his August 2013 statement.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As explained above, the record raises a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether his service-connected disability prevents him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a remand for such development is required.

In addition, the Board notes that the Veteran submitted a VA Form 9S in May 1994.  This statement from the Veteran is written in Spanish, and no English translation was provided.  On remand, the document must be translated into English so the Board may assess all evidence relevant to the Veteran's claim.  38 C.F.R. § 19.9 (2013).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Translate the May 1994 VA Form 9S from Spanish to English and associate a copy of the translated report with the claims file.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his low back disability that are not already of record.  The RO/AMC should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, including those from the VA Medical Center in San Juan and associate them with the claims file, to include the reported from the August 2013 low back X-ray.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent, and severity of his symptoms of his low back disability and the impact of the condition on his ability to work.

4.  Provide the Veteran with notice of the laws and regulations governing entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103(a) (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

5.  After undertaking the above development to the extent possible, provide the Veteran with a low back examination by a qualified medical doctor.  The claims file should be provided to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.

a. After conducting the examination, the examiner should specifically provide an opinion as to whether the Veteran's low back disability is manifested by unfavorable ankylosis of the entire spine.

b. After conducting the examination, the examiner should specifically provide an opinion as to whether the Veteran's low back disability is manifested by radiculopathy in either lower extremity and, if so, an opinion as to its severity.

c. After conducting the examination, the examiner should specifically provide an opinion as to the number of weeks, if any, the Veteran's low back disability causes incapacitating episodes in each year since 2009.
 
A complete rationale for any findings and conclusions should be set forth in a legible report.

6.  After undertaking the above development to the extent possible, provide the Veteran an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

7   Then readjudicate the appeal.  If any of the claims are not granted in full, issue a supplemental statement of the case to the Veteran which includes notice of the laws and regulations governing a TDIU and provide him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

